UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period form to Commission File number 333-151339 SWEETWATER RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 71-1050559 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Madappilly House, Elenjipra, P.O., Chalakudy Via, Kerala, India, 680271 (Address of principal executive offices) 011-91-480-320-8192 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[] Non-accelerated filer[](Do not check if a small reporting company)Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No[X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: October 15, 2009: 4,541,000 common shares -1- Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 3 Balance Sheet as at September 30, 2009 and March 31, 2009 4 Statement of Operations For the three and six months ended September 30, 2009 and 2008 and for the period from July 24, 2007 (Date of Inception) to September 30, 2009 5 Statement of Cash Flows For the six months ended September 30, 2009 and for the period from July 24, 2007 (Date of Inception) to September 30, 2009 6 Notes to the Financial Statements. 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 16 ITEM 4. Controls and Procedures 17 ITEM 4T Controls and Procedures 17 PART 11. OTHER INFORMATION 17 ITEM 1. Legal Proceedings 17 ITEM 1A Risk Factors 17 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 ITEM 3. Defaults Upon Senior Securities 20 ITEM 4. Submission of Matters to a Vote of Security Holders 20 ITEM 5. Other Information 21 ITEM 6. Exhibits 21 SIGNATURES. 22 -2- PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying balance sheets of Sweetwater Resources, Inc. (Pre-exploration stage company) at September 30, 2009 (with comparative figures as at March 31, 2009) and the statement of operations for the three and six months ended September 30, 2009 and 2008 and for the period from July 24, 2007 (date of inception) to September 30, 2009 and the statement of cash flows for the six months ended September 30, 2009 and 2008 and for the period from July 24, 2007 (date of inception) to September 30, 2009 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three and six months ended September 30, 2009 are not necessarily indicative of the results that can be expected for the year ending March 31, 2010. -3- SWEETWATER RESOURCES, INC. (Pre-exploration Stage Company) BALANCE SHEETS (Unaudited – Prepared by Management) September 30, 2009 March 31, 2009 ASSETS CURRENT ASSETS Cash $ 2,914 Total Current Assets $ 2,914 LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Accounts payable Accounts payable – related parties Total Current Liabilities STOCKHOLDERS’ DEFICIENCY Common stock 450,000,000 shares authorized, at $0.001 par value; 4,541,000 shares issued and outstanding Capital in excess of par value Deficit accumulated during the pre-exploration stage Total Stockholders’ Deficiency The accompanying notes are an integral part of these unaudited financial statements. -4- SWEETWATER RESOURCES, INC. (Pre-exploration Stage Company) STATEMENT OF OPERATIONS For the three and six months ended September 30, 2009 and 2008 and for the period from July 24, 2007 (date of inception) to September 30, 2009 (Unaudited – Prepared by Management) Three months ended Sept. 30, 2009 Three months ended Sept. 30, 2008 Six months ended Sept. 30, 2009 Six months ended
